                Case 5:18-cv-02860-JFL Document 44 Filed 04/10/19 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOUJOUD ACHKAR                                          :   NO: 18-2860
JOSEPH ACHKAR                                           :
                                                        :
           W/H                                          :
                                                        :
                   (Plaintiffs)                         :
                                                        :
           v.                                           :
                                                        :
WISCONSIN CHEESE GROUP, LLC                             :
D/B/A LA MORENITA BRAND                                 :
WALMART, INC.                                           :
                                                        :
                   (Defendants)                         :

 DEFENDANT, WISCONSIN CHEESE GROUP, LLC d/b/a LA MORENITA BRAND’S
                     PRETRIAL MEMORANDUM

           Defendant, Wisconsin Cheese Group, LLC d/b/a La Morenita Brand, by and through its

attorneys, William J. Ferren & Associates, hereby submits the following Pretrial Memorandum

as follows:

I.         STATEMENT OF THE NATURE OF THE ACTION

           This matter is a strict liability action with companion loss of consortium claim stemming

from illness suffered by Plaintiff, Noujoud Achkar on May 1, 2017 after allegedly eating La

Morenita Brand queso fresco cheese. Jurisdiction in this matter is based on diversity between the

parties.

II.        DEFENDANT’S STATEMENT OF FACTS

           Wisconsin Cheese Group, LLC (hereinafter “WCG”) manufactures / distributes La

Morenita Brand queso fresco to Walmart, Inc. WCG manufactured and packaged the queso

fresco at issue on January 18, 2017. It had a shelf life / expiration date of 90 days from

manufacture (April 18, 2017). Once the product is shipped by WCG, it has no control over its
            Case 5:18-cv-02860-JFL Document 44 Filed 04/10/19 Page 2 of 8



storage. Walmart, Inc. sells La Morenita Brand queso fresco manufactured and distributed by

WCG.

       Per the Complaint and her deposition testimony, Plaintiff, Noujoud Achkar purchased La

Morenita Brand queso fresco on May 1, 2017 from a Walmart store in Whitehall, PA. She paid

for the queso fresco with cash and did not purchase any other items. She returned home, opened

the queso fresco package with a knife, sliced the queso fresco with a knife while it was in the

package and ate one slice of queso fresco with pita bread. Mrs. Achkar became sick less than an

hour after eating the queso fresco while going to her bedroom to sleep. Mrs. Achkar was taken

to Lehigh Valley Hospital during the morning of May 2, 2017. She cannot recall events that

took place between when she fell ill at home and woke later at the hospital (listeriosis). She

recalled usually having cereal and milk or bread with apricot jam for breakfast. Mrs. Achkar

could not specifically recall what she ate before May 1, 2017 but said she would eat beans and

rice, pasta and rice with chicken.

       The Pennsylvania Department of Health removed items from Plaintiffs’ refrigerator and

tested four items (two cheeses, ham and ground meat). The WCG queso fresco package was

found open in the refrigerator and tested positive for Listeria monocytogenes. At the hospital, a

test of Mrs. Achkar’s blood also tested positive for Listeria monocytogenes.

       WCG is only aware of Plaintiffs’ claim with regard to the queso fresco at issue. The FDA

visited WCG’s facilities but there was no recall of the queso fresco. Since this incident, Mrs.

Achkar claims that she has trouble gripping things, shaking hands and episodes of dizziness. She

is not currently treating after acute care (approx. 13 days) and inpatient rehabilitation (approx. 22

days) at Lehigh Valley Hospital. Mrs. Achkar also had in-home care after discharge from the

hospital.
            Case 5:18-cv-02860-JFL Document 44 Filed 04/10/19 Page 3 of 8



III.   DEFENDANT’S STATEMENT REGARDING MONETARY DAMAGES

       Upon information and belief, there is a Medicare lien related to Mrs. Achkar’s treatment

totaling $59,701.51. Mrs. Achkar was not working at the time of the incident at issue and there

is no claim for lost earnings or loss of future earning capacity.

IV.    LIST OF POTENTIAL WITNESSES

       Defendant, Wisconsin Cheese Group LLC lists the following potential witnesses:

       1.      Noujod Achkar and Joseph Achkar – Liability and Damages
               1520 N. 27th Street
               Allentown, PA 18104

       It is anticipated that Mrs. Achkar will testify regarding the circumstances of the purchase

and consumption of the queso fresco cheese product at issue and how and when she became ill

afterward. It is also anticipated that Mrs. Achkar will testify about the scope and extent of her

treatment after the incident. Mr. Achkar will testify about the circumstances of the incident at

issue including Mrs. Achkar’s purchase and consumption of the cheese and her treatment at

Lehigh Valley Hospital. It is anticipated that Mr. Achkar will provide testimony regarding his

loss of consortium claim.

       2.      Fadi Achkar – Liability and Damages
               733 7th Street
               Whitehall, PA 18052

       It is anticipated that Fadi Achkar will testify about interactions with medical professional

and representatives from the Pennsylvania Department of Health after the incident.

       3.      Dale Losenegger - Liability
               Wisconsin Cheese Group, LLC
               105 3rd Street
               Monroe, WI 53566
            Case 5:18-cv-02860-JFL Document 44 Filed 04/10/19 Page 4 of 8



       Dale Losenegger is VP of Operations for Wisconsin Cheese Group, LLC and has

knowledge of Wisconsin Cheese Group, LLC’s company operations, production and packaging

and will testify regarding same.

       4.      Michelle Riese - Liability
               Wisconsin Cheese Group, LLC
               105 3rd Street
               Monroe, WI 53566

       Michelle Riese is the QA Director for Wisconsin Cheese Group, LLC and is involved in

all product testing and policies and procedures taken to ensure safety of Defendant’s products

like the cheese product at issue.

       5.      Chad Endy - Liability
               Corporate Designee of Co-Defendant, Walmart, Inc.
               c/o John J. Delany, III, Esquire / Robert A. DiSandro, Esquire
               Delany McBride
               1500 JFK Blvd., Ste. 415
               Philadelphia, PA 19102

       Mr. Endy’s deposition is currently scheduled on April 15, 2019 so the full extent of his

testimony is not yet known. It is anticipated that Mr. Endy will testify with regard to the

Whitehall, PA Walmart at issue where the Plaintiffs claim the queso fresco was purchased.

       6.      Arthur J. Miller, Ph.D., CFS - Liability
               17000 Science Drive, Suite 200
               Bowie, Maryland 20715

       Dr. Miller will testify as an expert in support of Defendant’s defense to the claims set

forth against it by the Plaintiffs. A copy of Dr. Miller’s report and curriculum vitae is attached to

Defendant’s Pretrial Memorandum as Exhibit “A.”

       7.      Chester C. Clarke, M.D., M.P.H. – Liability and Damages
               17000 Science Drive, Suite 200
               Bowie, Maryland 20715
             Case 5:18-cv-02860-JFL Document 44 Filed 04/10/19 Page 5 of 8



       Dr. Clarke will testify as an expert in support of Defendant’s defense to the claims set

forth against it by the Plaintiffs. A copy of Dr. Clarke’s report and curriculum vitae is attached

to Defendant’s Pretrial Memorandum as Exhibit “B.”

       8.        Defendant, Wisconsin Cheese Group, LLC reserves the right to call any and all of

Plaintiff’s treating physicians and custodians of records of facilities where Plaintiff received

treatment.

       9.        Defendant, Wisconsin Cheese Group, LLC reserves the right to call any and all

liability and/or damages witnesses identified by Plaintiffs and Co-Defendant, Walmart, Inc.

V.     SCHEDULE OF POTENTIAL EXHIBITS

       Defendant, Wisconsin Cheese Group LLC lists the following joint schedule of potential

exhibits:

Exhibi                       Description                     Identified Objection     Admitted/Not
  t                                                                                     Admitted
D001         Report of Arthur Miller, PhD dated Feb 21,
             2019
D002         Photos of La Morenita Queso Fresco
             Packaging
D003         Report of Chester Clarke, MD
D004         Lehigh Valley Hospital Records
D005         US FDA EIR records and summary
             w/attachments
D006         WCG Invoice 119888
D007         WCG Picking Ticket
D008         WCG Pallet list #880 and #2535
D009         LM 24 oz Fresco POS - Whitehall, PA
D010         WCG 2.6.3.06 Product Withdrawal & Recall
             Program
D011         WCG Product Usage Report
D012         WCG 2.5.4.07 QA Sampling Inspection &
             Analysis Summary
D013         WCG 11.2.13.05 Cleaning and Sanitation
D014         WCG 11.3.1.08 Good Manufacturing
             Practices
D015         Make Sheet dated 1.18.2017
D016         Covance Certificate of Analysis dated
        Case 5:18-cv-02860-JFL Document 44 Filed 04/10/19 Page 6 of 8



        1.21.2017
D017    WCG Analytical Form dated 1.18.2017
D018    3rd Street Environmental Pathogen Testing /
        Covance Certificate of Analysis Reports
        Dated 1/7/2017 and 1/12/2017
D019    12th Street Environmental Pathogen Testing /
        Covance Certificate of Analysis Reports
        Dated 1/8/2017, 1/12/2017, 1/15/2017,
        1/20/2017 and 2/8/2017
D020    FDA Overview of Corrective Actions
D021    WCG's Answers to Plaintiffs' discovery
D021A   WCG's responses to Plaintiffs' Supplemental
        RPDs
D022    WCG's responses to Walmart's discovery
D023    Plaintiffs' responses to WCG's discovery
D024    Plaintiff's responses to Walmart's discovery
D025    Walmart's responses to WCG's discovery
D026    Walmart's answers to Plaintiffs' Rogs and
        RPDs
D027    Complaint
D028A   WCG Answer to Complaint
D028B   Walmart Answer to Complaint
D029    Deposition of Noujoud Achkar dated
        December 17, 2018
D030    Deposition of Joseph Achkar dated December
        17, 2018
D031    Deposition of Fadi Achkar dated December
        17, 2018
D032    Deposition of Dale Losenegger dated Jan 21,
        2019
D033    Deposition of Michelle Riese dated Jan 21,
        2019
D034    Deposition Transcript of Arthur J. Miller,
        Ph.D.
D035    Videotaped Deposition of Arthur J. Miller,
        Ph.D.
D036    Expert report of Donald Zink, PhD dated Feb
        20, 2019
D037    Walmart receipt dated May 1, 2017
D038    Dr. James Ross Records
D039    Dr. Yehia Mishriki Records

P001    Affidavit of Michael Sulzinski, PhD
P002    Color photos of cheese packaging (also D2)
P003    PA Dept of Health Bureau of Labs report
       Case 5:18-cv-02860-JFL Document 44 Filed 04/10/19 Page 7 of 8



       dated 5.19.2017
P004   PA Dept of Health Bureau of Labs report
       dated 5.11.2017
P005   PA Dept of Health Bureau of Labs report
       dated 5.10.2017
P006   PA Dept of Health General Continuation
       Sheet
P007   PA Dept of Health Bureau of Labs report
       dated 5.12.2017
P008   API Listeria/Biomerieux test reults dated
       5.18.2017
P009   WCG Product Usage Report dated Jan 18,
       2017
P010   WCG Invoice #119888 dated Feb 2, 2017
P011   WCG Picking Ticket dated 1.27.2017
P012   WCG Pallet 880 report dated 1.19.2017
P013   WCG Pallet 2535 report dated 1.19.2017
P014   WCG pallet 879 report dated 1.19.2017
P015   LM 24oz Fresco POS Qty - Whitehall, PA
P016   USDA Establishment Inspection report dated
       8.16.2017
P024   PA Dept of Health email dated 7.18.2017 re
       test on string cheese on 7.10-12.2017
P025   PA Dept of Health email dated 7.12.2017 re
       retest of string cheese on 7.10-12.2017
P026   Taber's 2005 Medical Dictionary entries
P027   PA Dept of Health email dated 5.23.2017
P028   PA Dept of Health email dated 8.3.2017
P029   WCG's answers to Plaintiffs' RFAs
P030   Walmart's answers to plaintiffs' RFAs
P031   WCG's Answers to Plaintiff’s Interrogatories
P032   WCG's Answers to Plaintiff’s Interrogatories
P033   Walmart's Answers to Plaintiff’s Request for
       Production of Documents
P034   Walmart's Answers to Plaintiff’s
       Interrogatories
P035   Walmart's Answers to Plaintiff’s Request for
       Production
P036   Plaintiff’s Medical Bills
P037   CMS lien information
P038   Lehigh Valley Hospital Records

P039   Deposition Transcript of Walmart Corporate
       Designee
P040   All Walmart receipts to be produced
          Case 5:18-cv-02860-JFL Document 44 Filed 04/10/19 Page 8 of 8



P041      PA Department of Health records
P042      PA Department of Health & Human Services
          records
P043      Records from US Food & Drug
          Administration
P044      Yehia Y. Mishriki, M.D. Records
P045      Kristin Baracalli, D.O. Records

V.     ESTIMATED LENGTH OF TRIAL

       Four to five days including jury selection.

VI.    STATEMENT OF LEGAL ISSUES

       None at this time other than raised through Motion in Limine and associated Responses

filed with the Court.

                                             Respectfully submitted,

                                             WILLIAM J. FERREN & ASSOCIATES

                                     BY:     /s/Brendan M. Howton
                                             Brendan M. Howton
                                             Attorney for Defendant,
                                             Wisconsin Cheese Group, LLC
                                             1500 Market Street, Suite 2920
                                             Philadelphia, PA 19102
                                             Phone: 267-675-3028
                                             bhowton@travelers.com

Date: April 10, 2019
